                          Case 1:20-cv-05117-RA Document 27 Filed 09/18/20 Page 1 of 1




         ABIGAIL NITKA                                                                                     DIRECT DIAL:
         anitka@messner.com                                                                               (646) 663 1874




                                                        September 17, 2020

             VIA ECF FILING

             Hon. Ronnie Abrams
             United States District Court, Southern District of New York
             40 Foley Square
             New York, NY 10007

                                             Re:     Pita v. San Jose Tulcingo, et al.
                                                     Index No. 1:20-cv-05117 (RA)

             Dear Judge Abrams,

                     I represent Plaintiff Eduardo Pita in the captioned action. I write to request an extension of
             time to file the joint letter referenced in the Orders filed under docket nos. 14 and 24 and an
             adjournment of the initial conference.

                    The parties omitted filing the joint letter on September 11 with the case management plan.
             The parties now need additional time to draft the joint letter as I have not been able to contact
             opposing counsel and it is now past the close of business. As such, it is unlikely it can be filed
             today.

                     There have been no previous requests for adjournments or extensions. I have not been able
             to contact defendants to see if they consent. I do not anticipate that the extension will impact other
             dates.
Application granted. The initial conference is hereby
adjourned to September 25, 2020 at 3 PM. The parties shall
file the joint letter no later than September 21, 2020. The   Very truly yours,
Clerk of Court is respectfully directed to terminate the
motions at Dkts. 25 and 26.                                   MESSNER REEVES LLP

SO ORDERED.
                                                              s/ Abigail Nitka
                         ________________________
                         Hon. Ronnie Abrams
                         9/18/2020
             Cc:       To Counsel via ECF Filing


                     733 Third Avenue | Suite 1619 | New York, NY 10017 | 646 663 1860 main | 646 663 1895 fax
